Willson, Judge.
Although the judgment nisi is in literal compliance with Article 441 of the Code of Criminal Procedure, still it is insufficient to support the judgment final, because it does not specify the amount adjudged against the defendants. This precise question has been determined by our Supreme Court in the case of The State v. Cox, 25 Texas, 404, where it is is said that “the amount of money for which the judgment is rendered against both the principal obligor and the sureties should be specified in the judgment nisi ”
In view of that decision, the judgment nisi in this case is not a valid one, and the judgment final thereon cannot stand; wherefore it is reversed and the cause is remanded for such further proceedings as may be proper.

Reversed and remanded.